Citation Nr: 0124058	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  94-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a shell fragment wound of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran had honorable active service in the Marine Corps 
from July 1967 to August 1969.  He served in Vietnam for 4 
months and was awarded the Purple Heart Medal and the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted entitlement to service 
connection for a scar, as a residual of a shell fragment 
wound of the right knee.  The veteran has appealed the 
noncompensable rating assigned to that disability.  This case 
was most recently remanded by the Board in May 1998 for 
additional development, to include a VA examination.  That 
development has been completed and the case has been returned 
for final appellate review. 

The veteran also had a period of Naval service from June 1981 
to April 1984.  That period was terminated under other than 
honorable conditions due to the commission of a serious 
offense.  He had plead guilty to charge of unauthorized 
absence from August 1982 through December 1983 and was 
sentenced to, among other things, a bad conduct discharge.  
However, because of a pre-trial agreement, the bad conduct 
discharge was suspended.  He was then administratively 
separated under other than honorable conditions due to 
misconduct, the commission of a serious military offense.  In 
an Administrative Decision of July 1993 the RO determined 
that his discharge from that period of service was a bar to 
possible VA benefits under the provisions of 38 C.F.R. 
§ 3.12(c)(6).  The record contains a copy of subsequently 
submitted amended discharge certificate (DD Form 214) which 
reflects that the character of his discharge was upgraded to 
under honorable conditions (general) by the Board for 
Correction of Naval Records in February 1996.  The veteran 
has never requested that the February 1993 VA Administrative 
Decision be reviewed because of the Correction Board action.  
However, because the nature of his second discharge is 
irrelevant to the current appeal, which is based on a wound 
received during his first period of service, the Board may 
proceed to a decision.  

FINDING OF FACT

1.  The only current residual manifestation of the service-
connected shell fragment wound to the right knee is a well 
healed and nontender one centimeter scar on the lateral knee 
adjacent to the fibula.  

2.  There are no objective medical findings of any functional 
impairment of the knee, any limitation of motion or any other 
right knee disability due to the wound.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
residuals of a shell fragment wound of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.31, 4.56, 4.73, 4.118, and 
Diagnostic Codes 5311, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an initial compensable 
evaluation for residuals of a shell fragment wound to the 
right knee.  The veteran contends that he has pain and 
limitation of function of the right knee as a result of the 
wound.  He maintains that he has an orthopedic problem due to 
the right knee injury, not just a scar. 

Factual Background

Service medical records include records which show that the 
veteran was hospitalized from late August through September 
16 at a Naval Support Activity Hospital and aboard the USS 
Sanctuary in Vietnam.  In late October 1968 he was 
hospitalized at the Philadelphia Naval Hospital for 
evaluation of bilateral hearing loss sustained on October 6 
by an enemy grenade explosion.  The hospital report noted 
that he had also sustained a small laceration to the right 
lateral knee when the grenade exploded, which had been 
treated in Vietnam.  That wound was healed at time of 
admission and was not treated.  A small and well-healed three 
centimeter scar over the right lateral aspect of the right 
knee was noted on initial examination.  At the veteran's 
separation examination a 1/2 inch scar on the right knee was 
noted.  His lower extremities were recorded as normal.  In 
the medical history provided by the veteran at that time, he 
did not note the wound.  

When examined for re-entry into service in March 1981, he did 
not report the wound and no pertinent findings were recorded.  
The extensive clinical records from that period do not 
include any pertinent complaints, and nothing pertinent was 
noted on the separation examination.  

The veteran's right knee was first evaluated by the VA in 
August 1993.  That examiner noted the veteran's in-service 
history of a shrapnel wound of the right knee The veteran 
reported that he had complete removal of the shrapnel in 
service, with no anesthesia and no stitches.  The wound was 
treated with gauze dressings and an injection.  An 
examination of his right leg revealed a one and one half by 
one centimeter scar which was 12 cm. lateral to the inferior 
border of the patella.  The veteran had free range of 
movement of the right knee and no evidence of effusion or 
crepitation.  A diagnosis of shrapnel wound lateral to the 
right knee was recorded by the examining physician.  

During a January 1994 hearing at the RO in Chicago, Illinois, 
the veteran testified that he had pain in the right knee when 
he walked or climbed steps and with weather changes.  He 
related that his right knee would give out two to three times 
a year.  The veteran testified that he took over-the-counter 
medications and that he had not received any recent treatment 
for his right knee.  

A December 1996 VA examination report reflects that the 
veteran reported that his right knee had been doing fairly 
well until the previous year.  At that time, the right knee 
gave out on him a couple of times and he experienced joint 
line tenderness and aching.  The veteran denied any swelling, 
locking or instability of the right leg.  He thought he might 
have been favoring the right leg.  An examination of the 
right leg revealed a well-healed and nontender shrapnel wound 
over the right fibula at the proximal portion.  The veteran 
was tender to palpation over the lateral joint line.  There 
was full range of motion of the right leg with no evidence of 
any instability.  Lachman's and McMurray's sign were 
negative.  There was no evidence of any effusion.  There was 
some mild calf atrophy on the right side.  The veteran had 
5/5 muscle strength in his quadriceps, bilaterally.  The 
impression of the examiner was that the veteran might have 
sustained a fracture of his fibula which was related to the 
shrapnel injury but that type of injury would not contribute 
to any degenerative changes located within the knee.  The 
examiner thought that the veteran might have developed some 
evidence of degeneration in his lateral compartment but that 
that could only be determined by X-rays.  On later review of 
X-rays of the right knee, the examiner was unsure as to 
whether there was a fracture of the proximal fibula and, due 
to the fact that the fibula did not contribute in the 
articulation of the knee joint, it was his opinion that there 
was very little likelihood that the shrapnel injury might 
contribute to any future degenerative changes in the right 
knee. 

At a December 1998 VA examination the veteran reported having 
right knee pain and aching in the anterior knee approximately 
two to three times a week which was involved with prolonged 
standing and walking.  He had no numbness or tingling in the 
right foot, but did report feelings of occasional numbness in 
the right lateral leg at the knee.  He denied any significant 
knee swelling or mechanical symptoms of the knee.  He had not 
had significant flares of knee pain.  He walked with a cane 
or crutch and was unemployed because of a heart disability.  
His right knee did not interfere with any of his daily 
activities.  An examination of the right knee revealed a one 
centimeter well-healed scar on the lateral knee adjacent to 
the fibula.  There was no Tinel's sign.  The scar was non-
tender to palpation.  There was no significant effusion or 
tenderness to palpation.  Active and passive range of motion 
was from minus 10 degrees to 125 degrees without pain.  The 
patellofemoral grind test, patellofemoral shrug test, 
patellofemoral hesitation test, Lachman test, posterior 
drawer sign, and McMurray's tests were all negative.  The 
knee was stable to varus and valgus stress.  Lower extremity 
strength was 5/5.  Sensation was intact in the deep peroneal, 
superficial peroneal, sural, saphenous and plantar nerves.  
X-rays of the right knee were normal.

The examiner in December 1998 indicated that he had reviewed 
the veteran's claims file, and X-rays in 1995 and December 
1998 were normal with no evidence of osteoarthritis.  The 
examiner did find any significant limitation of function due 
to residual right knee symptoms.  The veteran had a small and 
non-tender scar with a negative Tinel's sign.  The examiner 
did not believe that there was any disability from the scar 
or that the veteran's right knee pain prevented him from 
performing gainful employment.  The veteran had no 
significant flare-ups but there was subjective excess 
fatigability when he was on his feet or walked for a long 
time.  The veteran reported that his knee was more painful 
during periods of fatigability but his motion was the same.  

Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The VA has also revised several 
regulations effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of this rule merely 
implement the VCAA and did not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied. 

In this case, the duty to assist the veteran in the 
development of his claim under the VCAA has been met.  By 
virtue of the January 2001 Supplemental Statement of the Case 
(SSOC) during the pendency of the appeal, the veteran and his 
representative have been given notice of the type of 
information, medical evidence, or lay evidence necessary to 
substantiate his claim and they have been accorded the 
opportunity to submit such evidence.

Furthermore, this case has been remanded by the Board 
previously, most recently in May 1998, in order to obtain 
additional evidence including in-service hospitalization 
reports, and a VA examination with a medical opinion 
addressing the material questions presented by this claim.  A 
service department response to a July 1998 VA request for 
information reflects that potentially pertinent in-service 
hospitalization records could not be located.  A VA medical 
opinion was furnished in December 1998 and has been 
summarized above.

A review of the record also reflects that in January 1994, 
the veteran gave testimony on the issue herein at the RO in 
Chicago, Illinois.  At this juncture, neither the veteran or 
his representative have identified any additional evidence 
pertinent to the claim which is available and which has not 
been obtained for the record.

In short, another remand under the VCAA would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the Board as well as unduly delay the disposition of this 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the veteran. 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329 (2001).

The provisions of 38 C.F.R. § 4.55 (2001) provide that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. 

The provisions of §4.56 provide that an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection. History 
includes brief treatment of a superficial wound in service 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings 
include minimal scarring; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1). 

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56(d)(2).  

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001).

Superficial scars which are poorly nourished with repeated 
ulcerations warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).

Superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2089-99 (2000) (now codified at 38 U.S.C.A. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 
3.102, 4.3 (2000).

In this case, the Board observes that an initial compensable 
evaluation for the veteran's service-connected residuals of a 
shell fragment wound to the right knee is not warranted under 
any of the above referenced diagnostic codes.  There is no 
evidence on file that shows that the veteran's scar of the 
right knee is poorly nourished with repeated ulceration.  The 
scar is well-healed and not tender to palpation.  
Furthermore, there is no indication that the residual 
impairment includes any limitation of function.  The December 
1998 VA examination report reflects that the veteran had some 
limitation of motion of the right knee, but clearly concluded 
that any such limitation could not be considered a wound 
residual.  Consequently because there is no evidence of the 
symptomatology required for an increased rating under 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, or 7805, a 
noncompensable evaluation based on the residuals of a right 
knee scar is the proper rating. 

In addition, as there is no evidence of impairment to the 
muscle groups in proximity to the right knee the Board finds 
that the veteran's symptoms and diagnosis are consistent with 
the rating criteria found in 38 C.F.R. § 4.118, scars, rather 
that 38 C.F.R. § 4.73, muscle injuries.  In this regard, the 
Board finds that the muscle group which is anatomically in 
the closest proximity to the site of the injury is muscle 
group XI, the posterior and lateral crural (leg) muscles and 
muscles of the calf.  The record does not establish that any 
muscle was actually involved in the injury.  As the rating 
schedule notes, there are locations, such as in the wrist or 
over the tibia, where muscle damage may be minimal.  
38 C.F.R. § 4.56(a).  Such is apparently the situation here.  
Even if there were any damage to muscle group XI, it clearly 
would be considered to be slight, by the standards set out 
above.  Under the applicable Diagnostic Code for impairment 
to Muscle Group XI, a noncompensable evaluation is assigned 
for slight disability, and a 10 percent rating is assigned 
for moderate disability.  38 C.F.R. § 4.73, Diagnostic Code 
5311.  Hence, a disability evaluation in excess of zero 
percent would not be warranted under 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2001).

As discussed above, the medical evidence of record shows that 
the veteran does not have any functional impairment 
attributable to the residuals of the gunshot wound, except 
for the scar.  In this regard, service medical records are 
negative for any evidence of any nerve or muscle involvement 
of the right leg in service or on multiple VA examination 
after service.  In this regard, the VA examiner in December 
1998 specifically concluded that there was no right knee 
disability or functional limitations as a result of the scar.  
The medical evidence of record does not demonstrate any 
muscle damage, much less moderate impairment of Muscle Group 
XI, the most appropriate Muscle Group.  While there was some 
limitation of flexion of the right knee during the December 
1998 VA examination, the veteran had excellent strength in 
the lower extremities.  There was no nerve impairment, 
effusion, significant tenderness to palpation, diminished 
coordination, flare-ups or weakness.  While the veteran 
reported having fatigability when he walked or stood for 
prolonged periods of time, his motion of the right knee 
remained the same.  Thus, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial compensable disability evaluation under Diagnostic 
Code 5311.  The Board finds that the medical evidence does 
not reflect the objective findings consistent with a 
moderately muscle injury.  See 38 C.F.R. § 4.56(d)(4) (2001).

The Board finds that the medical evidence of record does not 
demonstrate any other manifestations due to the residuals of 
the gunshot wound to the right knee with the exception of the 
small scar.  Thus, additional disability evaluations under 
the diagnostic codes pertinent to the right leg are not 
warranted.

The Court has held that the question of an Extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6-96.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2001).

The veteran has not specifically identified any factors which 
may be considered to be exceptional or unusual, and the Board 
has been similarly unsuccessful.  An exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The medical evidence of record reflects that the veteran is 
unemployed as a result of a non service-connected heart 
disorder.  Moreover, the manifestations of the service-
connected residuals of a shell fragment wound to the right 
knee do not appear to be unusual or exceptional from a 
clinical standpoint.  Indeed, the examiner in December 1998 
specifically concluded that the veteran did not have any 
right knee pathology as a result of the scar.  As noted 
previously, X-rays of the right knee were normal.  The 
disability has not necessitated any hospitalization since 
service.  

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Accordingly, the Board determines that the cponsideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the appellant has 
been awarded a noncompensable disability rating for his scar, 
residuals of a shell fragment wound to the right knee 
effective as of the date of his initial claim of entitlement 
to service connection in July 1993.  The Board agrees.  As 
discussed above, the evidence does not support the assignment 
of a higher disability rating under either the current or the 
former schedular criteria.



ORDER

Entitlement to an initial compensable rating for the 
residuals of a shell fragment wound of the right knee is 
denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

